DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Claims 1 and 11 substantially recite “configured to group the state-change page, from a list to which the state-change page belongs, into a keep list located at a front end of an adaptive adjusting list or into an adaptive least recently used (LRU) list located at a back end of the adaptive adjusting list according to the state-change notification, wherein the state-change state-change page is changed to a frequently-accessed state having active events occur on the state-change page or changed to an infrequently-accessed state having no active events occur on the state-change page by the operating system”.  No support is found for an operating system changing a page state from a “frequently accessed state having active events occur” to an “infrequently accessed state having no active events occur” and basing moving of data into the recited eviction lists on this change in state.  Applicant lists paragraphs 0037, 0042, and 0051.  None of these paragraphs appear to discuss frequency of access.  Note also that the specification does not appear to support a “state having no active events occur”.  The specification refers to an “inactive event” but term is not a known term of art and no instance of an inactive event are found in the original specification.  For the foregoing reasons, no support is found for changing a page from one end of the LRU list to the other end of the LRU list in response to “an infrequently accessed state having no active events occur on the state change page”.  
Claim 2 and 12 substantially recite: “wherein the operating system notification module is configured to send the state-change notification to the memory page management module, and the state-change notification comprises a promotion notification and a demotion notification, wherein when the operating system changes the state of the state-change page to the active state, the operating system notification module sends the promotion notification to the memory page management module, and wherein when the operating system changes the state of the state-change page to the inactive state, the operating system notification module sends the demotion notification
All dependent claims are rejected as containing the limitations of the claims from which they depend.  


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
All independent claims substantially recite “a frequently-accessed state having active events occur on the state-change page or changed to an infrequently-accessed state having no active events occur on the state-change page by the operating system[.]”  It is not clear whether an “infrequently accessed state” refers to a page with some accesses in the past but no recent events, or a page on which “no active events” have ever occurred (while the page is paged in).  Note that “infrequently” implies some accesses while “no . . . events” implies no accesses.   Note also that having “no active events” is subjective because there is no objective measure for when an occurring event is “active” (i.e. there is no measure of when an occurring event would not be active vs inactive).  See MPEP 2173.05b.   
Claim 2 and 12 substantially recite “wherein when the operating system changes the state of the state-change page to the active state, the operating system notification module sends the promotion notification to the memory page management module, and wherein when the operating system changes the state of the state-change page to the inactive state, the operating system notification module sends the demotion notification to the memory page management module.”  Due to amendments to claim 1, there is no antecedent basis for “the 
All dependent claims are rejected as containing the limitations of the claims from which they depend.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2020/0151104, filed Nov 2018, different assignee), Gupta (US 2019/0391923, filed June 2018, different assignee), Cui (US 2013/0117497), and Igahara (US 2019/0095116, filed August 2018, different assignee.).
1. (Original) A memory controller, adapted for controlling a non-volatile dual in-line memory module (NVDIMM) device of a host system, wherein the NVDIMM device comprises the memory controller, a dynamic random access memory (DRAM) and a non-volatile memory (NVM), (Yang teaches: “The CPU and the PCIe switch are configured to generate, for each host device, a persistent memory controller data structure that has configuration data to enable the CPU and the PCIe switch to emulate a persistent memory controller when interacting with the host device.” Yang Abstract.  “A persistent memory module that includes a combination of dynamic random access memory and non-volatile storage can potentially provide access to data storage at a speed faster than the solid state drive and at a lower price per storage unit compared to dynamic random access memory. In some examples, the persistent memory module is configured to be connected to the system in a way similar to dynamic random access memory, which allows the central processing unit to access the persistent memory module in a manner similar to accessing dynamic random access memory. For example, a non-volatile dual in-line memory module (NVDIMM) that includes dynamic random access memory and non-volatile storage, such as NAND Flash, can be installed in a dual in-line memory module slot of a computer motherboard.”  Yang paragraph 0003.)) wherein the DRAM has a plurality of DRAM pages, the NVM has a plurality of NVM pages, (“The central processing unit can include a memory management unit (MMU) that divides an address space into pages, the cache memory in the random access memory can be divided into pages, and the page size in the cache memory can be the same as the page size used by the memory management unit.”  Yang paragraph 0031.  “An NVMe atomic write unit power fail parameter can be configured so that its value is greater than or equal to a management central processing unit page size such that a management central processing unit page sized NVM block either is completely overwritten or retains old contents after a power fail or error condition.”  Yang paragraph 0066.  “inserting the random access memory page into the memory space, and submitting a block read request with the page to the NVMe solid state drive”  Yang paragraph 0076.
The previously cited art does not discuss the page and block structure of solid state memory.
Igahara teaches: “The memory cell array of NAND flash memory 5 includes blocks B0 to B(m-1). Each of the blocks B0 to B(m-1) includes pages (here, pages P0 to P(n-1)). The blocks B0 to B(m-1) each function as a minimum erase unit. A block may be referred to as an erase block or a physical block. Each of the pages P0 to P(n-1) includes memory cells connected to a single word line. The pages P0 to P(n-1) each function as a unit of data write operation and data read operation. Note that a word line may be used as a unit of data write operation and data read operation.”  Igahra paragraph 0076. “The controller 4 may function as a flash translation layer (FTL) configured to execute data management and block management of the NAND flash memory 5. The data management executed by the FTL includes (1) management of mapping data indicative of relationship between each logical address and each physical address of the NAND flash memory 5, (2) process for encapsulating read/write operations of each page and erase operations of each block to provide read/write operations in a sector unit to the host 2, and the like. The logical address is an address used by the host 2 for addressing the SSD 3. As a logical address, for example, a logical block address (LBA) may be used.”  Igahara paragraph 0094.  “Then, the write control module 123 instructs the NAND flash memory chip 501 to program data in a particular physical location (for example, designated with a block address and a page address) in a write mode set by the mode switch module 121.”  Igahara paragraph 0176.  
It would have been obvious to one of ordinary skill in the art to combine the teaching of Ighara before the effective filing date because using pages allows smaller programming granularity (the smallest possible in NAND flash, a dense, fast memory media).) and the memory controller comprises: an NVDIMM interface, configured to be coupled to a central processing unit of the host system, (See Yang figure 1.) wherein the central processing unit is configured to access the NVM pages of the NVM and execute an operating system of the host system; (“Each of the hosts 104 can include, e.g., a server computer, a desktop computer, a laptop computer, a tablet computer, a camera, or a mobile phone. In some implementations, each host can have its own central processing unit, random access memory, non-volatile storage device, operating system, and application programs. The random access memory 120 is accessible to the management central processing unit 114, and the random access memory 120 is independent of the random access memory of the hosts 104.”  Yang paragraph 0110.) a static random access memory (SRAM), configured to store data; (Ighara teaches: “Note that the LUT 33 may be cached in an SRAM provided with the controller 4 instead of the DRAM 6. In that case, the cache control module 125 may control entries cached in the SRAM from the NAND flash memory 5.”  Ighara paragraph 0298.  While there is a motivation to combine Ighara above, note that it would have been obvious to one of ordinary skill in the art before the effective filing to include a SRAM cache because SRAM caches are fast (faster than the generally larger DRAM memories).) and a processor, coupled to the DRAM, the NVM, the NVDIMM interface and the SRAM, (See Yang figure 1.) wherein the processor of the memory controller is configured to carry out a memory page management operation by accessing the NVM and executing a memory page management module disposed in the NVM, wherein the memory page management module is configured to receive a state-change notification corresponding to a state-change page from the host system and configured to group the state-change page, from a list to which the state-change page belongs, into a keep list located at a front end of an adaptive adjusting list or into an adaptive least recently used (LRU) list located at the back end of the adaptive adjusting list according to the state-change notification, wherein the state-change notification is configured to indicate that an access state of the state-change page is changed to a frequently accessed state having active events occur on the state change page or changed to an infrequently accessed state having no active events occur on the state change page by the operating system, (“The central processing unit can generates a memory space data structure that includes a list of least-recently-used (LRU) dirty random access memory pages, a list of least-recently-used clean random access memory pages, and a list of free random access memory pages.”  Yang paragraph 0032.  “The interface switch can include a PCIe switch, the central processing unit and the PCIe switch can be configured to manage cache memory according to a cache memory management process that includes: upon determining no free random access memory page is available but there is at least one clean random access memory page, removing the least recently used clean random access memory page out of the memory space and moving the random access memory page to the list of the free random access memory pages.”  Yang paragraph 0033.
The previously cited art does not expressly teach a host (the recited “central processor”) controlling promotions and demotions (to “active” and “inactive” states) with respect to an LRU list.  
Gupta teaches: “A computational device receives an indication of a minimum retention time in a cache for a plurality of tracks of an application. In response to determining that tracks of the application that are stored in the cache exceed a predetermined threshold in the cache, the computational device demotes one or more tracks of the application from the cache even though a minimum retention time in cache has been indicated for the one or more tracks of the application, while performing least recently used (LRU) based replacement of tracks in the cache.”  Gupta Abstract.  “In computing, cache replacement policies are used to determine which items to discard (i.e., demote) from the cache to make room for new items in the cache. In a least recently used (LRU) cache replacement policy, the least recently used items are discarded first.”  Gupta paragraph 0004. “If the minimum retention time is not specified by the application then the cache management application uses the conventional LRU based mechanism to age out the track. However, if the minimum retention time is strictly satisfied for all applications, then the cache may become full of tracks with minimum retention time and it is possible that no tracks may be demoted. Certain embodiments handle such situations while attempting to adhere to minimum time requirements for caching certain tracks. In such embodiments, if a track with minimum retention time is accessed and the track moves to the LRU end of the LRU list before the minimum retention time is exceeded then instead of demoting the track, the track may be moved to the MRU end of the LRU list. If the cache is full of tracks with minimum retention time, then some of the tracks with minimum retention time are demoted by not strictly satisfying the minimum retention time requirements. In order to ensure fairness among various applications that indicate minimum retention time for tracks, if an application has minimum retention time tracks beyond a certain percentage of the cache then tracks for that application are demoted even when the minimum retention time for the tracks have not been exceeded.”  Gupta paragraph 0027.  “As a result, caching operations in a storage controller takes account of hints (i.e., indications) provided by an application to retain certain tracks in cache for at least a minimum amount of time whenever that is feasible while at the same time allocating the cache fairly among applications that request minimum retention time tracks.” Gupta paragraph 0028.  See also Gupta figure 5 and accompanying description.     
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Gupta because this allows applications (running on the host processor) to retain data more likely to be reused in the cache where it can be more quickly accessed.)
The previously cited art does not expressly teach that the state change notification from the OS is based on whether the data is frequently or infrequently accessed.  
Cui teaches: “wherein the page-action list contains a hot-access queue for recently accessed buffer pages and a cold-access queue for less accessed buffer pages.”  Cui paragraph 0004. “In some embodiments, an operation-aware buffer management strategy may be configured to examine how a sequence of operations utilizes the data pages to estimate/predict the hotness of these data pages. There are various metrics (e.g., frequency, recency) to indicate the hotness of a data page.”  Cui paragraph 0033.  “In some embodiments, once the hot-access queue 230 is full, any addition of new page-action to the front of the hot-access queue 230 may result in having a page-action at the tail of the hot-access queue 230 being moved to the head of the cold-access queue 240. Afterward, the frame for the buffer page that has page-action moved to the cold-access queue 240 may set its RH weight state to "low" value, without changing its WDH weight state value. Once the cold-access queue 240 is full, then the adding of a page-action to the head of the cold-access queue 240 may result in the selecting of a page-action at or near the tail of the cold-access queue 240 for eviction.” Cui paragraph 0050.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Cui before the effective filing date because separating hot and cold data into different queues allows retention of pages that are more likely to be accessed again in the future to remain in the buffer for longer.)  wherein the memory page management module is further configured to receive an access command from the central processing unit of the host system, wherein the access command instructs an access operation to be performed to target page data corresponding to a target page, wherein the memory page management module is further configured to identify the target page and a target NVM page address corresponding to the target page according to the access command, (“The central processing unit can include a memory management unit (MMU) that divides an address space into pages, the cache memory in the random access memory can be divided into pages, and the page size in the cache memory can be the same as the page size used by the memory management unit.”  Yang paragraph 0031.  “An NVMe atomic write unit power fail parameter can be configured so that its value is greater than or equal to a management central processing unit page size such that a management central processing unit page sized NVM block either is completely overwritten or retains old contents after a power fail or error condition.”  Yang paragraph 0066.  “The CPU and the PCIe switch are configured to receive instructions from the one or more host devices and persistently store write data in one or more NVMe SSDs or retrieve read data from the one or more NVMe SSDs based on the instructions from the one or more host devices, and use at least a portion of the RAM as cache memory to temporarily store at least one of the read data from the one or more NVMe SSDs or the write data intended to be persistently stored in the one or more NVMe SSDs.” Yang Abstract.) in response to determining that a cache hit state corresponding to the target page is a hit state, the memory page management module is further configured to identify a target DRAM page address mapped to the target NVM page address, wherein in response to the hit state and the target page being grouped into a lazy list located at a back end of the adaptive LRU list, the memory page management module is further configured to move the target page from the lazy list located at the back end of the adaptive LRU list to a first in first out (FIFO) list located at the front end of the adaptive LRU list, (This is obvious over the combination of Yang and Cui.  Yang teaches: “The cache memory management process can include: in the event of a write hit on a busy page, waiting until the busy page is not busy, and in the event of a write hit on a dirty or clean page, copying the write data to the cached random access memory page.”  Yang paragraph 0039.  “The cache memory management process can include: in the event of a write hit on a clean random access memory page, marking the random access memory page as dirty and moving the random access memory page to the tail of the list of least-recently-used dirty random access memory pages.” Yang paragraph 0040.  Yang does not teach using two separate lists.
Cui teaches: “When the same data page is requested again, as long as the corresponding data page is not updated in the flash-based storage system 120, the buffered copy of the data page (e.g., the buffer page 131) may be immediately located (buffer hit), and retrieved for services.”  Cui paragraph 0017.  “In some embodiments, when the new operation has a read buffer action, if an existing page-action is found in the hot-access queue 230, then the frame for the buffer page may set its RH weight state to "high." When no existing page-action is found in the page-action list 220, or an existing page-action is located in the cold-access queue 240, the above setting of the RH weight state is not performed. Thus, having a new read buffer action on a buffer page may put a corresponding page-action to the head of the hot-access queue 230, but not by itself set the RH weight state to "high" value” Cui paragraph 0049.  “In some embodiments, once the hot-access queue 230 is full, any addition of new page-action to the front of the hot-access queue 230 may result in having a page-action at the tail of the hot-access queue 230 being moved to the head of the cold-access queue 240.”  Cui paragraph 0050.  The motivation to combine Cui above applies here.) in response to determining that the cache hit state corresponding to the target page is a miss state, the memory page management module is further configured to store the target page data corresponding to the target page into a target DRAM page of the DRAM, map the target DRAM page address of the target DRAM page to the target NVM page address and group the target page into the adaptive LRU list, (“The cache memory management process can include: in the event of a write miss, copying the write data to the random access memory page, marking the random access memory page as dirty, and adding the random access memory page to the tail of the list of least-recently-used dirty random access memory pages.” Yang paragraph 0038.  Note that the claim language does not limit the “FIFO list” or “lazy list” or “adaptive LRU list” with respect to location within the LRU list (i.e. the structure of figure 3 of this application is not read into the claims).) and wherein the memory page management module is further configured to complete the access operation corresponding to the target page data by using the target DRAM page address according to the access command.  (“copying the write data to the cached random access memory page.”  Yang paragraph 0039.  “at least one processor and the interface switch are configured to generate a data structure to enable an application program executing on the host device to access at least one block-addressable storage device electrically coupled to the interface switch or the at least one processor through a second data link using a first command configured to access a byte-addressable memory device, and use random access memory as cache memory” Yang paragraph 0082.)
2. (Original) The memory controller according to claim 1, wherein the memory page management module performs a memory initialization operation corresponding to the NVDIMM device to install an operating system notification module to the operating system, (“The management central processing unit is configured to initialize the interface switch, and the management central processing unit and the interface switch are configured to use at least a portion of the random access memory as cache memory to temporarily store at least one of read data from the one or more non-volatile storage devices or write data intended to be persistently stored in the one or more non-volatile storage devices.”  Yang paragraph 0042.  “The management central processing unit 114 executes software to initialize the PCIe switch 112 and activate various functions of the PCIe switch 112. In this example, the management central processing unit 114 is connected to the PCIe switch 112 through a PCIe link 118.”  Yang paragraph 0107.) wherein the central processing unit executes the operating system notification module, wherein the operating system notification module is configured to send the state-change notification to the memory page management module, and the state-change notification comprises a promotion notification and a demotion notification, wherein when the operating system changes the state of the state-change page to the active state, the operating system notification module sends the promotion notification to the memory page management module, and wherein when the operating system changes the state of the state-change page to the inactive state, the operating system notification module sends the demotion notification to the memory page management module.  (With respect to claim interpretation, note that the claims do not structurally distinguish between the “active/inactive” and “promotion/demotion” notifications.  Gupta teaches: “A computational device receives an indication of a minimum retention time in a cache for a plurality of tracks of an application. In response to determining that tracks of the application that are stored in the cache exceed a predetermined threshold in the cache, the computational device demotes one or more tracks of the application from the cache even though a minimum retention time in cache has been indicated for the one or more tracks of the application, while performing least recently used (LRU) based replacement of tracks in the cache.”  Gupta Abstract.  “In computing, cache replacement policies are used to determine which items to discard (i.e., demote) from the cache to make room for new items in the cache. In a least recently used (LRU) cache replacement policy, the least recently used items are discarded first.”  Gupta paragraph 0004. “If the minimum retention time is not specified by the application then the cache management application uses the conventional LRU based mechanism to age out the track. However, if the minimum retention time is strictly satisfied for all applications, then the cache may become full of tracks with minimum retention time and it is possible that no tracks may be demoted. Certain embodiments handle such situations while attempting to adhere to minimum time requirements for caching certain tracks. In such embodiments, if a track with minimum retention time is accessed and the track moves to the LRU end of the LRU list before the minimum retention time is exceeded then instead of demoting the track, the track may be moved to the MRU end of the LRU list. If the cache is full of tracks with minimum retention time, then some of the tracks with minimum retention time are demoted by not strictly satisfying the minimum retention time requirements. In order to ensure fairness among various applications that indicate minimum retention time for tracks, if an application has minimum retention time tracks beyond a certain percentage of the cache then tracks for that application are demoted even when the minimum retention time for the tracks have not been exceeded.”  Gupta paragraph 0027.  “As a result, caching operations in a storage controller takes account of hints (i.e., indications) provided by an application to retain certain tracks in cache for at least a minimum amount of time whenever that is feasible while at the same time allocating the cache fairly among applications that request minimum retention time tracks.” Gupta paragraph 0028.  Note that recited “active/inactive” states are not defined to exclude pages from an application storing more than some threshold number of pages in the cache.)
3. (Original) The memory controller according to claim 2, wherein in response to the state-change notification being the demotion notification and the state-change page being grouped into the keep list, the memory page management module groups the state-change page into a front end of the FIFO list of the adaptive LRU list, and in response to the state-change notification being the promotion notification and the state-change page being grouped into the adaptive LRU list, the memory page management module groups the state-change page into the keep list. (With respect to claim interpretation, note that the structure of figure 3 designating specific parts of the LRU list as a “FIFO/adaptive/keep list” are not read into the claims from the specification and the claims do not structurally distinguish the recited lists from each other or from any portion of the LRU list.  Gupta teaches: “A computational device receives an indication of a minimum retention time in a cache for a plurality of tracks of an application. In response to determining that tracks of the application that are stored in the cache exceed a predetermined threshold in the cache, the computational device demotes one or more tracks of the application from the cache even though a minimum retention time in cache has been indicated for the one or more tracks of the application, while performing least recently used (LRU) based replacement of tracks in the cache.”  Gupta Abstract.  “In computing, cache replacement policies are used to determine which items to discard (i.e., demote) from the cache to make room for new items in the cache. In a least recently used (LRU) cache replacement policy, the least recently used items are discarded first.”  Gupta paragraph 0004. “If the minimum retention time is not specified by the application then the cache management application uses the conventional LRU based mechanism to age out the track. However, if the minimum retention time is strictly satisfied for all applications, then the cache may become full of tracks with minimum retention time and it is possible that no tracks may be demoted. Certain embodiments handle such situations while attempting to adhere to minimum time requirements for caching certain tracks. In such embodiments, if a track with minimum retention time is accessed and the track moves to the LRU end of the LRU list before the minimum retention time is exceeded then instead of demoting the track, the track may be moved to the MRU end of the LRU list. If the cache is full of tracks with minimum retention time, then some of the tracks with minimum retention time are demoted by not strictly satisfying the minimum retention time requirements. In order to ensure fairness among various applications that indicate minimum retention time for tracks, if an application has minimum retention time tracks beyond a certain percentage of the cache then tracks for that application are demoted even when the minimum retention time for the tracks have not been exceeded.”  Gupta paragraph 0027.  “As a result, caching operations in a storage controller takes account of hints (i.e., indications) provided by an application to retain certain tracks in cache for at least a minimum amount of time whenever that is feasible while at the same time allocating the cache fairly among applications that request minimum retention time tracks.” Gupta paragraph 0028.  Note that recited “active/inactive” states are not defined to exclude pages from an application storing more than some threshold number of pages in the cache. )
11. (Original) A memory page management method, adapted for controlling a memory controller of a non-volatile dual In-line memory module (NVDIMM) device of a host system, wherein the NVDIMM device comprises the memory controller, a dynamic random access memory (DRAM) and a non-volatile memory (NVM), wherein the DRAM has a plurality of DRAM pages, the NVM has a plurality of NVM pages, and the memory page management method comprises: configuring a processor of the memory controller to access the NVM and execute a memory page management module disposed in the NVM to carry out steps comprises: receiving a state-change notification corresponding to a state-change page from the host system  and grouping the state-change page, from a list to which the state-change page belongs, into a keep list located at a front end of an adaptive adjusting list or into an adaptive least recently used (LRU) list located at a back end of the adaptive adjusting list according to the state-change notification, wherein a central processing unit of the host system executes an operating system of the host system, wherein the state-change notification is configured to indicate that an access state of the state-change page is changed to a frequently accessed state having active events occur on the state change page or changing to an infrequently accessed state having no active events occur on the state change page by the operating system; receiving an access command from the central processing unit of the host system, wherein the access command instructs an access operation to be performed to target page data corresponding to a target page; identifying the target page and a target NVM page address corresponding to the target page according to the access command, in response to determining that a cache hit state corresponding to the target page is a hit state, identifying a target DRAM page address mapped to the target NVM page address; in response to the hit state and the target page being grouped into a lazy list located at a back end of the adaptive LRU list, further moving the target page from the lazy list located at the back end of the adaptive LRU list to a first in first out (FIFO) (See rejection of claim 1.)
12. (Original) The memory page management method according to claim 11, wherein a memory initialization operation corresponding to the NVDIMM device is further performed to install an operating system notification module to the operating system, wherein the central processing unit executes the operating system notification module, wherein the operating system notification module is configured to send the state-change notification to the memory page management module, and the state-change notification comprises a promotion notification and a demotion notification, and wherein when the state of the state-change page is changed to the active state by the operating system, the promotion notification is sent to the memory page management module by the operating system notification module, and when the state of the state-change page is changed to the inactive state by the operating system, the demotion notification is sent to the memory page management module by the operating system notification module. (See rejection of claim 2.)
13. (Original) The memory page management method according to claim 12, wherein in response to the state-change notification being the demotion notification and the state-change page being grouped into the keep list, grouping the state-change page into a front end of the FIFO list of the adaptive LRU list, and in response to the state-change notification being the promotion notification and the state-change page being grouped into the adaptive LRU list, grouping the state-change page into the keep list. (See rejection of claim 3.)
Withdrawn: Claims 4-10 and 14-20.
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
Rejections under § 112a:
Applicant states: “In the technical field of the memory controller, the ordinary-skilled person may understand that an active memory page is the memory page which has been accessed frequently, and an inactive memory page is the memory page which has not been accessed frequently.”  No support is offered for this assertion.  This however appears to be moot with respect to the independent claims which have been amended to overcome this rejection.  
Rejections under § 103:
Applicant appears to argue that the NVDIMM is not connected to a host using the NVDIMM socket.  No direct connection appears to be recited in the claims so this is moot.  
Applicant appears to argue that Yang does not disclose “the management of the cache memory” stating that Yang fails to teach a execution of a memory page management module disposed in the NVM.  The claim language reads on an NVM controller.  Note also that no specific structure for the “memory page management module disposed in the NVM” is recited in the claim language and that pages in the NVM are “managed”.  If a specific structure or location for a controller is the intended claim scope and there is support, that may be claimed.  
Applicant states that Yang fails to teach moving a page to the front of an LRU list when the memory page is in a hit state.  This is moot because the claim language has been amended and the new language is rejected over a different combination of art.  
Applicant states that Gupta and Igahara fail to teach the claimed subject matter, but no specific arguments are put forth.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
FILTERING WRITE REQUEST SEQUENCES
US 20170293566 A1
"Generally, the cache replacement mechanisms 205 may be configured to retain frequently modified hot data blocks in the cache 124 according to the device characteristics, and swap out data blocks that are accessed infrequently." PARAGRAPH 0042.
METHOD, APPARATUS, AND SYSTEM FOR CACHING DATA
US 20180089107 A1
See figure 7.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139